UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K/A (Amendment No. 1) [ X ]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 26, 2007 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8445 THE STEAK N SHAKE COMPANY (Exact name of registrant as specified in its charter) INDIANA 37-0684070 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 36 S. Pennsylvania Street, Suite 500 Indianapolis, Indiana 46204 (Address of principal executive offices) (Zip code) (317) 633-4100 (Registrant’s telephone number, including area code) Securities registered pursuant to Sec. 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, stated value $.50 per share New York Stock Exchange Securities registered pursuant to section 12(g) of the Act: Title of class None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesNoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesNo X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" inRule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer XNon-accelerated filer Indicate by check mark whether the registrantis ashell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The aggregate market value of the voting and non-voting common stock held by non-affiliates of the registrant as of the last day of the second fiscal quarter ended April 11, 2007 was approximately $450,885,788 based on the closing stock price of $16.70 per share on that day. The number of shares of Common Stock outstanding at December 6, 2007 was28,388,014. DOCUMENTS INCORPORATED BY REFERENCE None. The Steak n Shake Company Form 10-K/A Year ended September 26, 2007 Table of Contents Page Explanatory Note 3 Part III Item10 Directors,Executive Officers and Corporate Governance 4 Item11 Executive Compensation 6 Item12 Security Ownership ofCertain Beneficial Owners and Management and Related Shareholder Matters 29 Item13 Certain Relationships and Related Transactions and Director Independence 34 Item14 Principal Accountant Fees and Services 36 Part IV Item15 Exhibits and Financial Statement Schedules 37 Signatures 38 Exhibit 31.01 Rule 13(a)-14(a)/15d-14(a) Certification of Chief Executive Officer Exhibit 31.02 Rule 13(a)-14(a)/15d-14(a) Certification of ChiefFinancial Officer 2 Table of Contents EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A (the “Amendment”) amends the Annual Report on Form 10-K of The Steak n Shake Company (the “Company”) for the fiscal year ended September 26, 2007, originally filed with the Securities and Exchange Commission (the “SEC”) on December 10, 2007 (the “Original Filing”). Since the Company will not file its definitive proxy statement within 120 days of the Company’s fiscal year ended September 26, 2007, the Company is filing this Amendment to include the information required by Part III, which was omitted from the Original Filing. In addition, in connection with the filing of this Amendment and pursuant to the rules of the SEC, the Company is including with this Amendment certain currently dated certifications. Accordingly, Item 15 of Part IV has also been amended to reflect the filing of these currently dated certifications. This Form 10-K/A does not attempt to modify or update any other disclosures set forth in the Original Filing, except as required to reflect the additional information included in Part III of this Form 10-K/A. Additionally, this amended Form 10-K/A, except for the additional information included in Part III, speaks as of the filing date of the Original Filing and does not update or discuss any other Company developmentssubsequent tothe date of the Original Filing. However, as previously reported, the guidance included in Part II, Item 7 of the Original Filing under the heading "Fiscal 2008" may no longer be relied upon. 3 Table of Contents PART III. ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Executive Officers The information required by this item with respect to the Company’s executive officers is incorporated therein by reference to the information included under the caption “Executive Officers of the Registrant” in Part I, Item1 of the Original Filing. Directors The Company’s Board of Directors consists of nine members, each of whom is elected to serve one year, or until his or her successor is duly chosen and qualified, or until he or she resigns or is removed.The members of the Board of Directors of the Company are listed below, along with the age, tenure as director and business background for at least the last five years for each: Name Age Since Business Experience Alan B. Gilman 77 1992 Chairman of the Board of Directors and Interim President and Chief Executive Officer of the Company from August 2007 to the present; Non-Executive Chairman of the Board from February 2007 through August 2007; Executive Chairman from February 2004 through February 2007; President and Chief Executive Officer from 1992 to September 30, 2002; Chief Executive Officer and Co-Chairman of the Company from September 30, 2002 through August 11, 2003; Chief Executive Officer and Chairman of the Company, from August 11, 2003 through February 11, 2004. Geoffrey Ballotti 45 2007 Mr. Ballotti is a graduate of Colby College and Harvard Business School.He has served in various senior executive capacities with Starwood Hotels & Resorts Worldwide, Inc. since joining in 1989, including, the Presidency of its North American division from 2003 to the present. From 2002 to 2003, he served as Executive Vice President, Operations North America Division. Wayne L. Kelley 63 2003 Director of Steak n Shake Operations, Inc., a subsidiary of the Company, from 1999 through 2006;President of Kelley Restaurants, Inc., the Company's largest franchisee, from 1988 through 2005; currently employed by the Company in a senior real estate advisory role. Ruth J. Person 62 2002 Chancellor, Indiana University Kokomo and Professor of Management; President, American Association of University Administrators 2003-2004; President, Board of Directors, Workforce Development Strategies, Inc.; Member, Key Bank Advisory Board – Central Indiana. J. Fred Risk 79 1971 Private investor; Chairman of the Board of Directors of Security Group, Inc. John W. Ryan 78 1996 Private investor; Chancellor of the State University of New York Systems from 1996 through 1999; President of Indiana University from 1971 through 1987. Steven M. Schmidt 53 2005 Currently President, Business Solutions Division - Office Depot; formerly, President & CEO, ACNielsen; EVP, VNU Marketing Information New York, NY; formerly President of Pillsbury Foods, Canada; also held senior executive posts with Pepsi-Cola and Procter & Gamble. Edward W. Wilhelm 49 2006 Currently Chief Financial Officer of Borders Group, Inc.; held a number of senior financial positions at Borders Group, Inc. since 1994. James Williamson, Jr. 76 1985 Private investor. 4 Table of Contents Section 16(A) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 sets forth certain filing requirements relating to securities ownership by directors, executive officers and ten percent shareholders of a publicly held company.To the Company’s knowledge, based on the representations of its directors and executive officers and copies of their respective reports filed with the Securities and Exchange Commission, all filing requirements were satisfied by each such person during the fiscal year ended September 26, 2007. Code of Business Conduct and Ethics The Company has a long-standing code of ethics which applies to its principal executive officer, principal financial officer and principal accounting officer, as well as all officers, directors and employees.A copy of the Code of Business Conduct and Ethics can be obtained without charge on the Company’s web site (www.steaknshake.com) or by written request to the Company at the address on the front page of this proxy statement.If the Company makes any substantive amendment of, or grants anywaiver of a provision of the code, the Company will disclose the nature of such amendment or waiver via its web site or in a current report on Form 8-K. Changes to Procedures for Shareholders to Nominate Persons for Election to the Board of Directors There were no material changes made during fiscal 2007 to the procedures by which shareholders may recommend nominees to the Company’s Board of Directors. Audit Committee Matters The Board of Directors maintains a standing audit committee established in accordance with Section3(a)(58)(A) of The Securities Exchange Act of 1934, as amended, and the listing rules of the New York Stock Exchange.The Board of Directors has determined that the members of the committee, Messrs. Wilhelm and Risk, qualify as “audit committee financial experts” as that term is defined in Item 407(d)(s)(ii) of Regulation S-K. 5 Table of Contents ITEM 11. EXECUTIVE COMPENSATION COMPENSATION DISCUSSION AND ANALYSIS Introduction This Compensation Discussion and Analysis is designed to provide shareholders with a better understanding of our compensation philosophy, core principles, and decision making process.It explains the compensation-related actions taken with respect to the executive officers who are identified in the Summary Compensation Table (the “Named Executive Officers”).Details regarding the compensation paid to the Named Executive Officers for fiscal 2007 are found in the tables and narrative which follow them. Executive Compensation Philosophy Our long-term success depends on our ability to operate effectively and efficiently, offer appealing products for our customers and invest wisely for present and future success.To achieve these goals, we must attract, motivate, and retain highly talented individuals at all levels of the organization. The Compensation Committee strives to provide compensation which is appropriate to attract and retain such individuals. All decisions relating to the compensation of the Named Executive Officers are made by the Compensation Committee in executive session, without management present.In assessing the compensation of the President and Chief Executive Officer, the Compensation Committee makes a qualitative assessment of our performance, his contribution to that performance, his expected performance in the future, and other factors (including tenure and experience, retention concerns, historical compensation and the relationship of his compensation to other executives in the Company).In evaluating the performance of other executive officers, the Compensation Committee considers the evaluations provided by the President and Chief Executive Officer. As a general matter, over 50% of targeted annual compensation for Named Executive Officers takes the form of performance-dependent, incentive cash and equity programs.We believe that putting a significant portion of compensation at risk provides an incentive to better performance and more closely align the executives’ perspective with that of our shareholders. As part of making any compensation decision, the Compensation Committee reviews market compensation levels for executive officers at other restaurant companies (for positions that are unique to our industry) or similarly-sized companies (for other positions) to determine whether the compensation components for our executive officers remain in the targeted ranges described in the following paragraph.With the assistance of our Human Resources department and a third party compensation consultant retained by the Compensation Committee, management collects and presents compensation data for our executive officers, including the Named Executive Officers.Information regarding the restaurant industry is obtained from the Chain Restaurant Compensation Associationand the committee’s consultant.Information regarding compensation for executives at similarly-sized companies is obtained from the committee’s consultant and from published compensation surveys.The compensation surveys provide data onpay practices for executive positions at companies with similar revenue size, although they do not provide names of the reported companies.The compensation assessment that is presented to the Compensation Committee includes an evaluation of base salary, target annual incentive opportunities, long-term incentive grant values, and benefits for each executive officer relative to similar positions in the market. 6 Table of Contents The Compensation Committee sets total targeted compensation for executives who hold positions unique to the restaurant industry (such as EVP of Development) between the 50th and 75th percentiles of a set of restaurant companies of similar size. For other executive positions where both restaurant and general industry pay levels are relevant for staffing and retention (such as Chief Financial Officer), the Compensation Committee sets targeted total compensation between the 50th and 75th percentiles of comparable restaurant companies and at the 50th percentile of non-restaurant companies of a similar revenue size. The committee may vary from these percentiles based on such factors as historic compensation; individual skills, experience, contribution and performance; internal equity, retention concerns and other factors relevant to the individual executive. In addition, actual compensation (e.g., amounts earned and paid each year) may be higher or lower than targeted total compensation based on our performance or the assessment of the executive’s performance. Components of Total Compensation Base Salary We believe base salaries should be sufficient to attract and retain the executive talent needed to run our business.The Compensation Committee sets base salaries at market median levels for positions that are unique to the restaurant industry, and between the 50th and 75th percentile in the restaurant industry for other executive positions. In setting base salaries for fiscal 2007, the Compensation Committee considered the following factors: · Internal analysis. This is the relative pay difference for different job levels.The Compensation Committee believes that the President and Chief Executive Officer position has the greatest opportunity to impact the Company, and so has typically set the base salary for this position at approximately two times that of the next highest executive.Similarly, the Compensation Committee has concluded that Mr. Blade, the Chief Financial Officer, is vital to our success, as he supervises not only the Finance and Accounting departments, but the Franchise and Supply Chain departments as well.Accordingly the Compensation Committee has typically set Mr. Blade’s salary at approximately 20% above the next most highly compensated executive. · Individual performance. Increases to base salaries can result from individual performance assessments as well as an evaluation of the market and the mix among various components of compensation.In setting Mr. Dunn’s base salary for fiscal the committee considered that, although we had decreased employee turnover and drive-thru wait times and increased customer satisfaction as Mr.Dunn planned, improvement in these areas did not translate into improved sales or earnings.Accordingly, the Compensation Committee made no change to Mr. Dunn’s base salary from fiscal 2006.This meant that his base salarywas below the 50th percentile for Chief Executive Officers of similarly sized companies.When Mr.Dunn resigned in August 2007 and Mr.Gilman was appointed the Interim President and Chief Executive Officer,the Compensation Committee set Mr.Gilman’s base salaryat the same level as Mr. Dunn’s. The Compensation Committee alsoreviewed the performance of the other Named Executive Officers, ultimately concluding that, while their individual performances had been satisfactory, our overall disappointing performance in fiscal 2006 did not warrant an increase in base salaries.Instead, the Compensation Committee chose to focus more attention on increasing the incentive-related components of compensation.A discussion of the mix between the two components is in the “Annual Incentive Bonus” section below. · Market data. As noted above, while the Compensation Committee uses industry and general market data to test for the reasonableness and competitiveness of base salaries, committee members exercise subjective judgment within the ranges in this data in view of our compensation objectives and individual performance and circumstances. 7 Table of Contents Annual Incentive Bonus For fiscal 2007 the Compensation Committee intentionally allocated a greater portion of targeted total compensation to the performance-dependent elements. One way in which it did this was to set what it believed to be aggressive, but reachable, targets for fiscal 2007 under our Incentive Bonus Plan. Over 100 employees, including the Named Executive Officers, participated in the Incentive Bonus Plan in fiscal 2007.The Compensation Committee established a target incentive opportunity for each participant, expressed as a percent of base salary. Mr.Dunn’s target bonus opportunity was set at 70% of his base salary, which weighted his pay mix more heavily toward performance-based compensation. The other executive officers had target bonus opportunities set at 30% - 40% of their base salaries.For the Named Executive Officers, the target annual incentives for fiscal 2007 were as follows: Named Executive Officer Target Bonus Incentive as a % of Base Salary Mr. Gilman 70%a Mr. Dunn 70% Mr. Blade 40% Mr. Schiller 40% Mr. Reinwald 40% Mr. Geiger 30% Mr. Walker 40% aMr. Gilman was not eligible for the Bonus Plan until August 2007, when he became Interim President and Chief Executive Officer.Had the Company met the thresholds for paying a bonus in fiscal 2007 he would have received a payment based on the 70% opportunity for the pro rata portion of the fiscal year in which he served in that role. To arrive at a payout number under the Incentive Bonus Plan, the target bonus opportunity for each participant is multiplied by a formula based on our performance as determined by targets for objective performance and measures and individual performance goals.
